Citation Nr: 1023864	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 40 
percent on an extraschedular basis for status post fusion of 
L4-L5-S1.  

2.  Entitlement to a higher initial rating in excess of 20 
percent on an extraschedular basis for radiculopathy of the 
left lower extremity.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran had verified active service from April 1975 to 
November 1975.  He also had service in the Army Reserves and 
the National Guard from 1974 to 2004.  The service department 
has reported that he had 2 years and 9 months of active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manchester, New Hampshire.  In that decision the 
RO granted service connection for status post fusion L4-L5-S1 
and service connection for radiating pain left lower 
extremity and assigned 20 and 10 percent disability 
evaluations respectively, effective May 8, 2004.  The RO also 
denied service connection for a left hip disability.

The Veteran testified at a hearing before a hearing officer 
at the RO in November 2005.  A transcript is of record.  

In a February 2006 rating determination, the RO increased the 
evaluation for post fusion of L4-L5-S1 to 40 percent and for 
radiculopathy of the left lower extremity to 20 percent, 
effective the dates of the originally assigned disability 
evaluations.

In March 2008, the Board denied entitlement to higher initial 
schedular ratings for service-connected status post fusion of 
L4-L5-S1 and radiculopathy of the left lower extremity.  The 
issues of entitlement to service connection for a left hip 
disorder and higher initial ratings on an extraschedular 
basis for status post fusion of L4-L5-S1and radiculopathy of 
the left lower extremity were remanded for additional 
development.  

In a December 2009 rating decision, the RO granted service 
connection for left hip osteoarthritis, thus representing a 
full grant of that issue.  

As the requested development has been completed with respect 
to the lumbar spine and left lower extremity issues, the case 
has been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's status post fusion of L4-L5-S1 is 
manifested by pain, fatigue, weakness, and limitation of 
motion, and the rating criteria reasonably describe the 
Veteran's disability.

2.  Radiculopathy of the left lower extremity results in no 
more than moderate incomplete paralysis of the sciatic nerve, 
and the rating criteria reasonably describe the Veteran's 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating in excess of 40 
percent for status post fusion of L4-L5-S1 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1), 4.1-
4.14, 4.71a, Diagnostic Codes 5242, 5243 (2009).

2.  The criteria for an extraschedular rating in excess of 20 
percent for radiculopathy of the left lower extremity have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1), 
4.1-4.14, 4.71a, 4.124a, Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with an initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted, the 
claim is substantiated, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of 
error in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained the service treatment records and the 
reported post-service treatment records.  The Veteran was 
provided VA examinations in March 2005 and August 2009.  The 
Veteran has not asserted nor has provided any evidence that 
his condition has worsened since the last VA examination.  
Therefore, a new VA examination is not warranted.


Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  

The Board remanded this case so that the appeal could be 
referred to VA's Director of Compensation and Pension 
(Director) for consideration of entitlement to an 
extraschedular rating.  The remand was premised on evidence 
that the Veteran's back disability caused marked interference 
with employment.  

After the remand, the U.S. Court of Appeals for Veterans 
Claims (Court) held that the threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).  

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service (Director) for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the rating criteria contemplate the Veteran's 
disability.  His status post fusion of L4-L5-S1 is manifested 
by pain, fatigue, weakness, and limitation of motion and his 
radiculopathy of the left lower extremity is manifested by no 
more than moderate incomplete paralysis of the sciatic nerve.  
The most recent medical evidence found that these symptoms 
resulted in mild to moderate impairment in some, but not all, 
daily activities.  These manifestations are contemplated in 
the rating criteria.  The rating criteria are therefore 
adequate to evaluate the Veteran's disability and further 
consideration of an extraschedular rating is therefore not 
warranted.  

Nevertheless, pursuant to the Board's remand, the case was 
refered to the Director.  In March 2010, the Director found 
that the Veteran's service-connected status post fusion of 
L4-L5-S1 and radiculopathy of the left lower extremity did 
not warrant extraschedular ratings. 

The Board notes also notes that while there is evidence that 
the back disability renders the Veteran unable to work, he 
was granted a total rating based on individual 
unemployability (TDIU), effective June 26, 2006.  Any impact 
on work that is outside the rating schedule, is thus 
contemplated by the TDIU.

Therefore, under the current law, the Board finds that the 
back disability with associated radiculopathy is contemplated 
by the rating criteria and the rating criteria are therefore 
adequate.  The Veteran's disability picture does not warrant 
an extraschedular rating.  In reaching this conclusion, the 
Board has considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  The weight of the 
evidence is against an extraschedular rating, and reasonable 
doubt does not arise.  


ORDER

Entitlement to a higher initial rating in excess of 40 
percent on an extraschedular basis for status post fusion of 
L4-L5-S1 is denied.  

Entitlement to a higher initial rating in excess of 20 
percent on an extraschedular basis for radiculopathy of the 
left lower extremity is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


